COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-280-CV





CARTER & BURGESS, INC. N/K/A                     APPELLANT AND APPELLEE

JACOBS ENGINEERING GROUP, INC. 	



V.



SHEFFIELD DEVELOPMENT                              APPELLEE AND APPELLANT

COMPANY, INC.	



------------



FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellee and appellant Sheffield Development Company, Inc. (Sheffield) has filed an unopposed motion to dismiss this appeal.  Sheffield contends that the appeal is moot because it nonsuited all of its claims against appellant and appellee Carter & Burgess, Inc. n/k/a Jacobs Engineering Group, Inc. (Carter & Burgess), and the trial court entered an order dismissing those claims without prejudice.  
See
 Tex. R. Civ. P. 162.  Carter & Burgess concurs that the appeal is moot.  We also agree that the appeal is moot.
(footnote: 2)  Thus, in accord with Sheffield’s motion, we dismiss the appeal.  
See
 Tex. R. App. P. 43.2(f); 
Reynolds v. Murphy
, 266 S.W.3d 141, 145 (Tex. App.—Fort Worth 2008, pet. denied);
 City of Fort Worth v. Pastusek Indus., Inc.
, 48 S.W.3d 366, 371 (Tex. App.—Fort Worth 2001, no pet.).



TERRIE LIVINGSTON

JUSTICE



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DATED:  November 19, 2009



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:Carter & Burgess’s brief concerns whether the trial court erred by denying its motion to dismiss and by allowing a Certificate of Merit to be filed regarding Sheffield’s claims that have now been nonsuited.